Citation Nr: 1020769	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability, to 
include porphyria cutanea tarda (PCT), as a result of 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in August 2005, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in October 2006.  The Veteran 
requested a hearing before the Board, but was a no-show for a 
hearing scheduled in February 2010.  

The May 2005 rating decision also denied service connection 
for posttraumatic stress disorder (PTSD), but this benefit 
was subsequently granted by rating decision in September 
2009.  The issue of service connection for PTSD is therefore 
no longer in appellate status. 


FINDINGS OF FACT

1.  PCT is related to the Veteran's active duty service, 
including exposure to herbicides. 

2.  Skin diseases or rashes, other than PCT, were not 
manifested during service or for many years after service, 
nor are these other skin diseases or rashes otherwise related 
to the Veteran's active duty service, including exposure to 
herbicides. 


CONCLUSIONS OF LAW

1.  PCT was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2009).  

2.  Skin diseases or rashes, other than PCT, were not 
incurred in or aggravated by service, nor may these skin 
diseases or rashes be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2004.  In October 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to service 
connection, any questions as to the appropriate disability 
rating and effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, post-service private medical records, and 
post-service VA medical records.  The evidence of record also 
contains a report of VA examination performed in June 2004.  
The examination report obtained is fully adequate and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran, and his representative, have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d. 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Factual Background

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury sustained or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain diseases 
associated with exposure to certain herbicide agents, such as 
PCT, when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records dated in February 1967 reflect that 
the Veteran was treated for a rash on the back of the left 
ear.  In October 1967, the Veteran was treated for a rash on 
the neck.  A Report of Medical Examination for separation 
purposes dated in June 1968 reflects that the Veteran's skin 
and lymphatics were clinically evaluated as normal.  

Private treatment records from Dr. R.E.O. dated in 1982 
reflect that the Veteran was assessed with dermatitis.  In 
March 1986, the Veteran was assessed with tinea cruris.  

Private treatment records from Quest Diagnostics dated in 
March 2000 reflect that the Veteran was diagnosed with 
dermatofibroma.  

The Veteran underwent a VA examination in June 2004.  He 
reported that on or about 1969, he began to develop red bumps 
and blisters on his ears, hand, forearms, and cheeks, 
particularly after sun exposure.  Following physical 
examination, the examiner diagnosed PCT secondary to Agent 
Orange exposure.  

VA outpatient treatment records dated in March 2006 reflect 
that the Veteran was assessed with acitinic keratosis.  

Private treatment records from Dr. R.O. dated in October 2006 
reflect that the Veteran was assessed with basal cell 
carcinoma.  

Analysis Regarding PCT

It is not in dispute that the Veteran served in Vietnam 
during the Vietnam era and is presumed to have been exposed 
to Agent Orange therein.  Moreover, PCT is listed in 38 
C.F.R. § 3.309(e).  Consequently, the presumptive provisions 
of 38 U.S.C.A. § 1116 (for disabilities due to herbicide 
exposure) apply.  However, under 38 C.F.R. § 3.307, to 
establish service connection in this circumstance, the 
Veteran must show affirmatively that his PCT manifested to a 
compensable degree within one year of separation from 
service.

Postservice records show the earliest diagnosis for PCT was 
in June 2004.  As there was no evidence that PCT manifested 
to a compensable degree within one year of separation from 
service, service connection for PCT on a presumptive basis is 
not warranted. 

As noted above, the Board finds that there is evidence of 
PCT.  The Veteran reported at the June 2004 VA examination 
that, on or about 1969, he began to develop a skin 
disability.  The Board finds that the Veteran's report of 
injury to be credible.  Based on that credible evidence, the 
June 2004 VA examiner associated the Veteran's PCT with 
service and herbicide exposure.  Thus, there is evidence 
linking the Veteran's PCT to service.  The Veteran is 
entitled to have the benefit of the doubt resolved in his 
favor, and the Board concludes that there is sufficient 
evidence linking the Veteran's PCT to his military service.  
See 38 U.S.C.A. § 5107(b).  Therefore, as the medical 
evidence demonstrates a diagnosis of PCT related to the 
Veteran's military service, entitlement to service connection 
for PCT is granted.

Analysis Regarding All Other Skin Conditions 

The Board notes that the Veteran has been diagnosed with 
several other skin conditions many years after service.  
Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that these skin 
conditions are etiologically related to service or any 
incident therein.  On separation from service, the Veteran's 
skin and lymphatics were clinically evaluated as normal.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no skin disease or 
rash was present at that time.  The Board views the 
examination report as competent evidence that there was no 
skin disease or rash at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing skin disease or rash for many years between the 
period of active duty and the evidence showing treatment for 
skin disease or rash is itself evidence which tends to show 
that no skin disease or rash was incurred as a result of 
service.  

The Veteran contends that these skin conditions may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  According to the Veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era, 
therefore, his exposure to toxic herbicides is presumed.  See 
38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the Veteran's skin disease or rash that matches 
any disease listed in 38 C.F.R. § 3.309(e) other than 
porphyria.  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (2003).  Therefore, service connection for the claimed 
disability cannot be granted on the basis of the presumptive 
regulations relating to exposure to Agent Orange.

As for the Veteran's statements attributing these skin 
conditions to herbicide exposure during service while serving 
in Vietnam, although he is competent to describe symptoms of 
these skin conditions, the claimed disability is not a 
condition under case law where lay observation has been found 
to be competent.  Therefore, the determination as to the 
diagnosis and causation of the Veteran's skin disabilities 
are medical in nature, that is, not capable of lay 
observation.  Where as here, the questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, competent medical evidence is required to 
substantiate the claim because the Veteran as a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on a medical diagnosis or on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate that these skin conditions had onset in service.  

Thus, service connection is not warranted.  This is a case 
where there is a preponderance of the evidence against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PCT is warranted.  

Service connection for all other skin conditions, claimed as 
a result of herbicide exposure, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


